Bijub, J.
This is a motion for an injunction to prevent the defendant from instituting any actions in Pennsylvania against the plaintiff (as president of Adams Express Company) arising out of the loss of goods shipped to persons in Georgia and Alabama by shippers in blew. York.
The causes of action, it is • alleged, were assigned to defendant by the consignees at the request of the shippers, and the purpose of defendant in bringing or threatening to bring suit in Pennsylvania is alleged to be to evade the limitation of plaintiff’s liability for loss to fifty dollars on shipments where no value is stated, as provided on the receipt given by the express company. The courts.óf blew York recognize the limitation as valid, whereas those of Pennsylvania decline to enforce the limitation.
In substance, then, this is an attempt to enjoin the defendant from prosecuting foreign litigation known as “ harassing ” because it is unconscionable in that it is brought in *227another State to evade the substantivo law of this State. I have had occasion recently to- examino this question. See Miller v. Meyers, 75 Misc. Rep. 297. I know of no case where actions of this kind now sought to be restrained will be enjoined except as between residents of the same State. It is not quite clear from the complaint and accompanying affidavits whether the original causes of action are held by the shippers in Hew York or the consignees in the Southern States, or both; but in neither event is the bona fide character of the assignments to the defendants impeached, nor indeed are the shippers or consignees made .parties to this action. We have then, at the best, a resident" of Hew York (although it is not clear that the unincorporated Adams Express Company is to he so regarded) praying that an injunction issue against a resident of Hew Jersey (upon whom service of process in this State has been obtained) preventing him from bringing suit in Pennsylvania.
Heither precedent (see also note to 10 Am. & Eng. Ann. Cas. 26) nor the rationale of the doctrine warrants my granting the relief prayed for.
Motion denied, with ten dollars costs.